DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on January 26, 2021.
Claims 2-12, 14-15, 19, 21, and 24-25 are canceled.
Claims 1, 16, 20, and 30 are amended.
Claims 1, 13, 16-18, 20, 22-23, and 26-30 are being examined in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, 16-17, 20, 22-23, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe et al. (US Pub. No. 2006/0032866 A1, herein, Labbe) in view of Stanley et al. (US Pub. No. 2012/0288693 A1, herein, Stanley) and further in view of Hashimoto et al. (US Pub. No. 2010/0013121 A1, herein, Hashimoto).
Regarding claim 1, Labbe discloses a device (10 – Fig. 1) for dispensing a flowable material (24, Para [0019]), comprising: 
a collapsible tube (20) comprising a wall comprising a first layer of plastic material (42 – Fig. 4), a second layer of plastic material (54) and a thin layer of metal foil (50) sandwiched between and adjacent to a first layer of adhesive (44) and a second layer of adhesive (52), the first layer of adhesive positioned adjacent the first layer of Para [0023]);
a distal end of the tube that is sealed (at 30 in Fig. 1); and
a proximal end of the tube, opposite the distal end (Fig. 1), that has an opening (26); 
a nozzle (12, 16, 28) on the opening; and 
a closure (34 – Fig. 2) for the nozzle; 
wherein, when the tube is configured to collapse to urge the flowable material inside the tube out of the nozzle (Para [0019]).
Labbe does not expressly disclose that the first layer of plastic material and second layer of plastic material are bioplastic materials, and that the bioplastic materials comprise a bio resin selected from the group consisting of: 
poly (ethylene 2, 5-furan dicarboxylate) (PEF), 
poly (butylene 2, 5-furan dicarboxylate) (PBF), and
poly (tri methylene furan dicarboxylate) (PTF).
Stanley teaches a bioplastic material (“polymers derived from renewable resources” – Para [0005]), and that the bioplastic material includes a bio resin that is (“poly(ethylene-2,5-furandicarboxylate) (PEF)” - Para [0042]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device disclosed by Labbe with a bioplastic material, and that the bioplastic material includes a bio resin that is poly(ethylene-2,5-furandicarboxylate) (PEF) as taught by Stanley in order to improve the container's disposal in the environment.

Hashimoto teaches that a bioplastic material (“film”) further comprises one or more flex agents in a ratio of 5 to 15% total flex agent to total weight (“15% by weight”), wherein the one or more flex agents comprises acetyl tributyl citrate (ATBC) (“acetyl tributyl citrate (ATBC)”) (Para [0075]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Labbe in view of Stanley so that the bioplastic material further comprise one or more flex agents in a ratio of 5 to 15% total flex agent to total weight, wherein the one or more flex agents comprises acetyl tributyl citrate (ATBC) as taught by Hashimoto in order to further ensure that the forming of the film is continuous (Hashimoto, Para [0075]).

Regarding claim 13, Labbe in view of Stanley and Hashimoto teaches the device as recited above further comprising a metal foil pouch (Labbe, 50 – Fig. 4, Para [0023])) within the tube that retains the flowable material.

Regarding claim 16, Labbe discloses a method for making a collapsible dispensing tube (10, 20 – Fig. 1), comprising:
20) having a distal end (at 30) and proximal end (at 26), the tube comprising a wall comprising first layer of bioplastic material (42 – Fig. 4), a second layer of bioplastic material (54) and a thin layer of metal foil (50) sandwiched between and adjacent to a first layer of adhesive (44) and a second layer of adhesive (52) positioned adjacent the first layer of bioplastic material and the second layer of adhesive positioned adjacent to the second layer of bioplastic material (Para [0023]);
attaching a nozzle (12, 16, 28) and closure (34 – Fig. 2) to the proximal end (“heat welded” – Para [0019]);
filling the tube with flowable material (24) (“filled with product at the open end” – Para [0016]) from the distal end;
sealing the distal end (“the end sealed” – Para [0016]).
Labbe does not expressly disclose that the first layer of plastic material and second layer of plastic material are bioplastic materials, and that the bioplastic materials comprise a bio resin selected from the group consisting of: 
poly (ethylene 2, 5-furan dicarboxylate) (PEF), 
poly (butylene 2, 5-furan dicarboxylate) (PBF), and
poly (tri methylene furan dicarboxylate) (PTF). 
Stanley teaches a bioplastic material (“polymers derived from renewable resources” – Para [0005]), and that the bioplastic material includes a bio resin that is (“poly(ethylene-2,5-furandicarboxylate) (PEF)” - Para [0042]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device disclosed by Labbe with a bioplastic material, and that the bioplastic material includes a bio resin that is poly(ethylene-2,5-furandicarboxylate) (PEF) as taught by Stanley in order to improve the container's disposal in the environment.
Labbe in view of Stanley also does not expressly disclose that the first layer of bioplastic material and second layer of bioplastic material further comprise one or more flex agents in a ratio of 5 to 15% total flex agent to total weight, wherein the one or more flex agents comprises acetyl tributyl citrate (ATBC).
Hashimoto teaches that a bioplastic material (“film”) further comprises one or more flex agents in a ratio of 5 to 15% total flex agent to total weight (“15% by weight”), wherein the one or more flex agents comprises acetyl tributyl citrate (ATBC) (“acetyl tributyl citrate (ATBC)”) (Para [0075]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Labbe in view of Stanley so that the bioplastic material further comprise one or more flex agents in a ratio of 5 to 15% total flex agent to total weight, wherein the one or more flex agents comprises acetyl tributyl citrate (ATBC) as taught by Hashimoto in order to further ensure that the forming of the film is continuous (Hashimoto, Para [0075]).

Regarding claim 17, Labbe in view of Stanley and Hashimoto teaches the method as recited above further comprising: sealing a side of each of the first layer of bioplastic material and the second layer of bioplastic material together (“sealed along sheet edges” – Labbe, Para [0016]).

Regarding claim 20, Labbe discloses a device (10 – Fig. 1) for dispensing a flowable material (24, Para [0019]), comprising: 
a collapsible tube (20) comprising a wall, the multilayer wall comprising: 
a first layer of bioplastic material (42), a second layer of bioplastic material (54),
a barrier layer (46, 50) positioned between and adjacent to a first layer of adhesive (44) and a second layer of adhesive (52), the first layer of adhesive positioned adjacent to the first layer of bioplastic material and the second layer of adhesive positioned adjacent to the second layer of bioplastic material (Para [0023]),
a distal end of the tube that is sealed (at 30 in Fig. 1); 
a proximal end of the tube, opposite the distal end (Fig. 1), that has an opening (26); and
a nozzle (12, 16, 28) coupled to the opening. 
Labbe does not expressly disclose that the first layer of plastic material and second layer of plastic material are bioplastic materials, and that the bioplastic materials comprise a bio resin selected from the group consisting of: 
poly (ethylene 2, 5-furan dicarboxylate) (PEF), 
poly (butylene 2, 5-furan dicarboxylate) (PBF), and
poly (tri methylene furan dicarboxylate) (PTF).
Stanley teaches a bioplastic material (“polymers derived from renewable resources” – Para [0005]), and that the bioplastic material includes a bio resin that is (“poly(ethylene-2,5-furandicarboxylate) (PEF)” - Para [0042]).
bioplastic material, and that the bioplastic material includes a bio resin that is poly(ethylene-2,5-furandicarboxylate) (PEF) as taught by Stanley in order to improve the container's disposal in the environment.
Labbe in view of Stanley also does not expressly disclose that the first layer of bioplastic material includes one or more flex agents comprising acetyl tributyl citrate (ATBC).
Hashimoto teaches that a bioplastic material (“film”) includes one or more flex agents comprising acetyl tributyl citrate (ATBC) (“acetyl tributyl citrate (ATBC)”) (Para [0075]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Labbe in view of Stanley so that the first layer of bioplastic material includes one or more flex agents comprising acetyl tributyl citrate (ATBC) as taught by Hashimoto in order to further ensure that the forming of the film is continuous (Hashimoto, Para [0075]).

Regarding claim 22, Labbe in view of Stanley and Hashimoto teaches the device as recited above wherein the barrier layer is ethylene-vinyl alcohol copolymer (EVOH) (Labbe, 46 – Fig. 4, Para [0023]).

Regarding claim 23, Labbe in view of Stanley and Hashimoto teaches the device as recited above wherein the at least one barrier layer is a thin layer of metal foil (Labbe, 50 – Fig. 4, Para [0023]).

Regarding claim 27, Labbe in view of Stanley and Hashimoto teaches the device as recited above wherein the bio resin is extruded (“extruded continuously” – Labbe, Para [0017]) to provide the first layer of bioplastic material and the second layer of bioplastic material.

Regarding claim 30, Labbe in view of Stanley and Hashimoto teaches the device as recited above wherein the one or more flex agents are selected in a ratio of 5% total flex agent to total weight (“15% by weight” – Para [0075]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Labbe in view of Stanley so that the one or more flex agents in a ratio of 5 to 15% total flex agent to total weight as taught by Hashimoto in order to further ensure that the forming of the film is continuous (Hashimoto, Para [0075]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe et al. (US Pub. No. 2006/0032866 A1, herein, Labbe) in view of Stanley et al. (US Pub. No. 2012/0288693 A1, herein, Stanley) and Hashimoto et al. (US Pub. No. 2010/0013121 A1, herein, Hashimoto), further in view of Tavss et al. (US Patent No. 4,951,841).
Regarding claim 18, Labbe in view of Stanley and Hashimoto teaches the method as recited above further comprising: extruding (“extruded continuously” – Labbe, Para [0017]) the bio resin to provide the first layer of bioplastic material and the second layer of bioplastic material.
Labbe in view of Stanley and Hashimoto does not expressly disclose inserting a foil pouch into the tube.
Tavss teaches inserting a foil pouch (13) into the tube (10) (Col. 5, lns 9-15).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as taught by Labbe in view of Stanley and Hashimoto with inserting a foil pouch into the tube as taught by Tavss in order to further protect the flowable material from exposure to the environment. 

Claims 26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe et al. (US Pub. No. 2006/0032866 A1, herein, Labbe) in view of Stanley et al. (US Pub. No. 2012/0288693 A1, herein, Stanley) and Hashimoto et al. (US Pub. No. 2010/0013121 A1, herein, Hashimoto), and further in view of Vouillemin (US Patent No. 3,923,585).
Regarding claim 26, Labbe in view of Stanley and Hashimoto teaches the device as recited above.
Labbe in view of Stanley and Hashimoto does not expressly disclose that the barrier layer is a thin layer of aluminum foil and the multilayer wall is a bio resin aluminum barrier laminate (BABL).
101 – Fig. 1) and the multilayer wall is a bio resin aluminum barrier laminate (BABL) (Col. 3, lns 8-19).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Labbe in view of Stanley and Hashimoto so that the tube walls comprise a thin layer of metal foil, sandwiched between at least two layers of adhesive, and the at least two layers of bioplastic material to provide walls made of a bio resin aluminum barrier laminate (BABL) as taught by Vouillemin in order to further protect the flowable material from exposure to the environment. 

Regarding claim 28, Labbe in view of Stanley, Hashimoto, and Vouillemin teaches the device as recited above wherein the thin layer of metal foil is aluminum foil (Vouillemin, 101 – Fig. 1).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Labbe in view of Stanley and Hashimoto so that the thin layer of metal foil is aluminum foil as taught by Vouillemin in order to further protect the flowable material from exposure to the environment. 

Regarding claim 29, Labbe in view of Stanley, Hashimoto, and Vouillemin teaches the method as recited above wherein providing a tube comprising a wall Vouillemin, 101 – Fig. 1).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as taught by Labbe in view of Stanley and Hashimoto so that providing a tube comprising a wall comprising a thin layer of metal foil involves providing a tube comprising a wall comprising a thin layer of aluminum foil as taught by Vouillemin in order to further protect the flowable material from exposure to the environment. 

Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe et al. (US Pub. No. 2006/0032866 A1, herein, Labbe) in view of Stanley et al. (US Pub. No. 2012/0288693 A1, herein, Stanley) and further in view of Hashimoto et al. (US Pub. No. 2010/0013121 A1, herein, Hashimoto), and Ghosh et al. (US Pub. No. 2013/0171397 A1, herein, Ghosh)
Regarding claim 31, Labbe in view of Stanley and Hashimoto teaches the device as recited above.
Labbe in view of Stanley and Hashimoto does not expressly disclose the bio resin is selected from the group consisting of: 
poly (butylene 2, 5-furan dicarboxylate) (PBF), and
poly (tri methylene furan dicarboxylate) (PTF).
Ghosh teaches a bio resin is selected from the group consisting of: poly (butylene 2, 5-furan dicarboxylate) (PBF) (“poly(butylene 2, 5-furandicarboxylate) (PBF)” – Para [0014]), and poly (tri methylene furan dicarboxylate) (PTF).
Ghosh, Para [0014]).

Regarding claim 32, Labbe in view of Stanley, Hashimoto, and Ghosh teaches the method as recited above, wherein the bio resin selected from the group consisting of: poly (butylene 2, 5-furan dicarboxylate) (PBF) (“poly(butylene 2, 5-furandicarboxylate) (PBF)” – Para [0014]), and poly (tri methylene furan dicarboxylate) (PTF).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Labbe in view of Stanley and Hashimoto with a bio resin is selected from the group consisting of: poly (butylene 2, 5-furan dicarboxylate) (PBF), and poly (tri methylene furan dicarboxylate) (PTF) as taught by Ghosh in order to enable the material to be processed at lower temperatures (Ghosh, Para [0014]).

Regarding claim 33, Labbe in view of Stanley, Hashimoto, and Ghosh teaches the device as recited above, wherein the bio resin selected from the group consisting of: poly (butylene 2, 5-furan dicarboxylate) (PBF) (“poly(butylene 2, 5-furandicarboxylate) (PBF)” – Para [0014]), and poly (tri methylene furan dicarboxylate) (PTF).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as disclosed by Labbe in view of Stanley and Hashimoto with a bio resin is selected from the group consisting of: poly (butylene 2, 5-furan dicarboxylate) (PBF), and poly (tri methylene furan dicarboxylate) (PTF) as taught by Ghosh in order to enable the material to be processed at lower temperatures (Ghosh, Para [0014]).

Response to Arguments
Applicant’s arguments, see interview agenda of August 31, 2020, with respect to the rejection(s) of claim(s) 1, 13, 16-18, 20, 22-24, and 26-30 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference.
Examiner interprets the combination of Labbe in view of Stanley and the newly found Hashimoto reference to teach the claimed invention. Specifically, examiner relies on Hashimoto to teach that the one or more flex agents comprises acetyl tributyl citrate (ATBC). Although the previous claims included ATBC as a flex agent, the limitation was previously included as an alternative or optional limitation. The claim amendments now positively claim ATBC that is no longer optional.  

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


September 28, 2020
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731